J. S69025/15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA           :    IN THE SUPERIOR COURT OF
                                       :          PENNSYLVANIA
                  v.                   :
                                       :
SOPHAL THACH,                          :         No. 3370 EDA 2014
                                       :
                       Appellant       :


           Appeal from the Judgment of Sentence, July 28, 2014,
            in the Court of Common Pleas of Philadelphia County
              Criminal Division at No. CP-51-CR-0004506-2013


BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E. AND OLSON, J.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:           FILED DECEMBER 16, 2015

     Sophal Thach appeals from the judgment of sentence of July 28, 2014,

following a guilty plea to aggravated assault, robbery, and related charges.

Appointed counsel, Todd M. Mosser, Esq., has filed a petition to withdraw

and accompanying Anders brief.1       After careful review, we grant the

withdrawal petition and affirm the judgment of sentence.

     On July 28, 2014, appellant entered a negotiated guilty plea to one

count of aggravated assault, two counts of robbery, one count of criminal

conspiracy to commit robbery, one count of possessing an instrument of a

crime (“PIC”), and one count of possession of a firearm prohibited.

Additional charges were nolle prossed including a charge of attempted


1
 See Anders v. California, 386 U.S. 738 (1967), and Commonwealth v.
McClendon, 434 A.2d 1185 (Pa. 1981).
J. S69025/15


murder. The charges were brought in connection with the January 21, 2013

robbery of a grocery store, during which appellant shot the victim,

Jesse Tann (“Tann”).     Following a thorough plea colloquy, the Honorable

Barbara A. McDermott imposed the agreed-upon sentence of 15 to 35 years’

incarceration.2

        On July 31, 2014, appellant filed a counseled motion to withdraw his

guilty plea. A hearing was held on the motion on August 1, 2014, at which

appellant testified.    According to appellant, he entered the guilty plea

because he was scared. (Notes of testimony, 8/1/14 at 6-7.) Appellant also

alleged ineffectiveness of plea counsel.      (Id.)   Following the hearing,

appellant’s motion was denied.

        On October 17, 2014, appellant filed a PCRA3 petition seeking

reinstatement of his direct appeal rights nunc pro tunc. The petition was

granted on November 6, 2014, and a timely notice of appeal was filed on

November 11, 2014. On November 13, 2014, the trial court issued an order

for appellant to file a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b) within 21 days; on December 23, 2014,



2
  Appellant received a sentence of 10 to 20 years for aggravated assault,
and 5 to 15 years for the two counts of robbery and criminal conspiracy, run
concurrently to each other but consecutively to the sentence for aggravated
assault, for an aggregate sentence of 15 to 35 years. (Notes of testimony,
7/28/14 at 29.) Appellant received concurrent sentences of 5 to 10 years on
the firearms charge and 1 to 2 years for PIC. (Id. at 29-30.)
3
    Post-Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-9546.


                                      -2-
J. S69025/15


following an extension of time in which to file, appellant filed a statement of

intent to file an Anders brief in lieu of a concise statement pursuant to

Rule 1925(c)(4). (Docket #D16.) On January 5, 2015, the trial court filed a

Rule 1925(a) opinion.

      Counsel having filed a petition to withdraw, we reiterate that “[w]hen

presented with an Anders brief, this court may not review the merits of the

underlying issues without first passing on the request to withdraw.”

Commonwealth v. Daniels, 999 A.2d 590, 593 (Pa.Super. 2010), citing

Commonwealth v. Goodwin, 928 A.2d 287, 290 (Pa.Super. 2007)

(en banc) (citation omitted).

            In order for counsel to withdraw from an appeal
            pursuant to Anders, certain requirements must be
            met, and counsel must:

            (1)   provide a summary of the procedural
                  history and facts, with citations to the
                  record;

            (2)   refer to anything in the record that
                  counsel believes arguably supports the
                  appeal;

            (3)   set forth counsel’s conclusion that the
                  appeal is frivolous; and

            (4)   state counsel’s reasons for concluding
                  that the appeal is frivolous.      Counsel
                  should articulate the relevant facts of
                  record, controlling case law, and/or
                  statutes on point that have led to the
                  conclusion that the appeal is frivolous.

Id., quoting Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).



                                     -3-
J. S69025/15


      Upon review, we find that Attorney Mosser has complied with all of the

above requirements. In addition, Attorney Mosser served appellant a copy

of the Anders brief, and advised him of his right to proceed pro se or hire a

private attorney to raise any additional points he deemed worthy of this

court’s review.    Appellant has not responded to counsel’s motion to

withdraw. Once counsel has satisfied the above requirements, it is then this

court’s duty to conduct its own review of the trial court’s proceedings and

render an independent judgment as to whether the appeal is, in fact, wholly

frivolous. Commonwealth v. Hernandez, 783 A.2d 784, 786 (Pa.Super.

2001). As we find the requirements of Anders and Santiago are met, we

will proceed to the issues on appeal.

      The first issue raised is whether Judge McDermott should have granted

appellant’s post-sentence motion to withdraw his negotiated guilty plea.

“When considering a petition to withdraw a plea submitted to a trial court

after sentencing, it is well-established that a showing of prejudice on the

order of manifest injustice is required before withdrawal is properly

justified.” Commonwealth v. Byrne, 833 A.2d 729, 737 (Pa.Super. 2003),

quoting Commonwealth v. Johns, 812 A.2d 1260, 1261 (Pa.Super. 2002)

(emphasis in original).

            The standard for withdrawal of a guilty plea after
            imposition of sentence is much higher [than the
            standard applicable to a presentence motion to
            withdraw]; a showing of prejudice on the order of
            manifest injustice is required before withdrawal is
            properly justified.   A plea rises to the level of


                                        -4-
J. S69025/15


            manifest injustice when it was entered             into
            involuntarily, unknowingly, or unintelligently.

Id.,   quoting   Commonwealth      v.   Muhammad,      794    A.2d    378,   383

(Pa.Super. 2002) (citations and internal quotation marks omitted).

            A showing of manifest injustice is required after
            imposition of sentence since, at this stage of the
            proceeding,    permitting     the  liberal standard
            enunciated in [the presentence setting] might
            encourage the entrance of a plea as a ‘sentence
            testing device.’ We note that disappointment by a
            defendant in the sentence actually imposed does not
            represent manifest injustice.

Id. (citations omitted).

            “A valid plea colloquy must delve into six areas:
            1) the nature of the charges, 2) the factual basis of
            the plea, 3) the right to a jury trial, 4) the
            presumption of innocence, 5) the sentencing ranges,
            and 6) the plea court’s power to deviate from any
            recommended sentence.”          Commonwealth v.
            Morrison, 878 A.2d 102, 107 (Pa.Super. 2005);
            Pa.R.Crim.P. 590, Comment. Additionally, a written
            plea colloquy that is read, completed and signed by
            the defendant and made part of the record may
            serve as the defendant’s plea colloquy when
            supplemented      by     an    oral,   on-the-record
            examination. Morrison, 878 A.2d at 108 (citing
            Comment to Pa.R.Crim.P. 590). “[A] plea of guilty
            will not be deemed invalid if the circumstances
            surrounding the entry of the plea disclose that the
            defendant had a full understanding of the nature and
            consequences of his plea and that he knowingly and
            voluntarily   decided     to   enter    the     plea.”
            Commonwealth v. Fluharty, 429 Pa.Super. 213,
            632 A.2d 312, 315 (1993). “Our law presumes that
            a defendant who enters a guilty plea was aware of
            what he was doing. He bears the burden of proving
            otherwise.” Commonwealth v. Pollard, 832 A.2d
            517, 523 (Pa.Super. 2003) (internal citation
            omitted). The entry of a negotiated plea is a “strong


                                    -5-
J. S69025/15


            indicator” of the voluntariness of the plea.
            Commonwealth v. Myers, 434 Pa.Super. 221, 642
            A.2d 1103, 1106 (1994). Moreover, “[t]he law does
            not require that [the defendant] be pleased with the
            outcome of his decision to enter a plea of guilty: All
            that is required is that [his] decision to plead guilty
            be knowingly, voluntarily and intelligently made.”
            Commonwealth v. Anderson, 995 A.2d 1184,
            1192 (Pa.Super. 2010).

Commonwealth v. Reid, 117 A.3d 777, 782-783 (Pa.Super. 2015).

      Instantly, as stated above, Judge McDermott conducted a thorough

and probing plea colloquy prior to accepting appellant’s guilty plea.

Judge McDermott explained that appellant faced a maximum sentence of

47½ to 95 years’ imprisonment and a $135,000 fine. (Notes of testimony,

7/28/14 at 6.) Judge McDermott explained the rights appellant was giving

up by pleading guilty, including his right to a jury trial.             (Id. at 7-12.)

Judge McDermott instructed appellant that he would have very limited

appellate   rights   as   a   result   of   his   plea,    including    waiver   of   all

non-jurisdictional defects and defenses. (Id. at 9-12.) Appellant, who is a

Cambodian national, was informed that he could face deportation as a result

of his convictions. (Id. at 9-10.)

      The Commonwealth set forth an extensive factual basis for the plea,

including that appellant conspired with Philly Meas (“Meas”) to rob a grocery

store at 2233 South 7th Street.        (Id. at 13.)       Meas acted as the lookout.

(Id. at 15.)     Appellant entered the store, wearing a ski mask and

brandishing a loaded revolver, and demanded money.                     (Id. at 13-14.)



                                        -6-
J. S69025/15


Appellant pointed the weapon at the head of the store owner, Phaly Lang

(“Lang”), as well as at her daughter, Michelle Kea (“Kea”).       (Id. at 14.)

When appellant aimed the gun at a customer in the store, Tann, there was a

struggle. (Id.) Tann decided to try to take the gun away from appellant.

(Id.) While appellant and Tann fought over the gun, appellant fired three

times, grazing Tann in the head and also striking him in the leg. (Id.) Tann

required stitches to his head. (Id. at 16.) The leg wound was more serious,

striking a vital artery and requiring multiple surgeries. (Id. at 14-16.) Tann

remained in the hospital for two weeks and still has limited range of motion

in his leg. (Id. at 16.)

        After the gunshots, appellant and Meas fled the scene.    (Id. at 15.)

Appellant was identified by both Lang and Kea as the gunman.           (Id. at

17-18.)    Although appellant was wearing a ski mask, it was pulled to the

side, revealing a distinctive facial tattoo near his eye.   (Id. at 17.)   Both

Lang and Kea knew appellant from the neighborhood. (Id. at 17-18.) In

addition, Meas, who entered a separate plea, gave a statement implicating

appellant. (Id. at 19-21.)

        Appellant indicated that he understood the terms of the plea

agreement and that no one had coerced or threatened him into taking the

plea.     (Id. at 6-7.)    Appellant admitted the facts as set forth by the

Commonwealth. (Id. at 22.) Appellant indicated that he was satisfied with

his attorney’s representation.     (Id. at 12.)   Appellant is a high school



                                     -7-
J. S69025/15


graduate and speaks English. (Id. at 3.) While appellant testified that he

has some anxiety issues and is prescribed sleep medication, he denied being

under the influence of any drugs, alcohol, or prescription medication at the

time of the plea. (Id. at 3-5.) Appellant affirmed that the sleep medication

did not interfere with his ability to understand the proceedings. (Id. at 4-5.)

      In addition, appellant executed a written guilty plea colloquy, which

was also signed by his attorney, the attorney for the Commonwealth, and

Judge McDermott.     (Trial court opinion, 1/5/15 at 2-3; Exhibit A.) During

the hearing on appellant’s post-sentence motion to withdraw his guilty plea,

appellant claimed that he was “scared” and felt rushed. (Notes of testimony,

8/1/14 at 6-7.)     Appellant also characterized himself as “a little slow,”

although he acknowledged having received a high school diploma while in

jail. (Id. at 7-8.) Finally, appellant claimed that, “I don’t think my lawyer

represented me right.” (Id. at 6.)

      There is no basis in the record for appellant’s allegations.        There is

nothing   to   indicate    appellant        had   difficulty   communicating    with

Judge McDermott or his attorney, or was unable to comprehend the

proceedings. Judge McDermott observed that appellant rejected the offer of

an   interpreter   and    appeared     to    have   no    problems   speaking   and

understanding English.     (Id. at 22.)      Appellant indicated he had read the

written guilty plea colloquy. (Id.) Although appellant decided to accept the

Commonwealth’s plea offer on the day of trial, there is nothing to support



                                        -8-
J. S69025/15


the assertion that he was rushed into making a decision. (Id. at 19-20.) In

fact, the trial court was unavailable to take the plea for several hours, during

which appellant had ample time to reconsider. (Id. at 20.) The plea offer

appellant eventually accepted was the same as one made months earlier.

(Id. at 16-17.) Regarding appellant’s vague assertions of ineffectiveness of

plea counsel, they are not cognizable on the instant direct appeal.       “It is

well-settled that, absent circumstances not present in the case at bar,

‘claims of ineffective assistance of counsel are to be deferred to PCRA

review[.]’” Reid, 117 A.3d at 786, quoting Commonwealth v. Holmes, 79

A.3d 562, 576 (Pa. 2013).

      Although, given the seriousness of the allegations and appellant’s prior

record score of 5, appellant received a favorable plea agreement, this

appears to be nothing more than a case of “buyer’s remorse.”              While

appellant may be disappointed with his sentence, this does not constitute a

“manifest injustice” permitting appellant to withdraw his plea.         Byrne,

supra.   Our review of the guilty plea hearing transcript and documents

reveals that the lower court did not abuse its discretion.           The record

supports the trial court’s conclusion that appellant entered his plea

knowingly, voluntarily, and intelligently. There is no merit here.

      Attorney Mosser raises one other issue, challenging the discretionary

aspects of appellant’s sentence.     (Appellant’s brief at 14-15.)     Because

appellant entered a negotiated plea and received the bargained-for



                                     -9-
J. S69025/15


sentence, this claim is unreviewable.      See Reid, 117 A.3d at 784, citing

Commonwealth v. O’Malley, 957 A.2d 1265, 1267 (Pa.Super. 2008) (“One

who pleads guilty and receives a negotiated sentence may not then seek

discretionary review of that sentence.”); Commonwealth v. Reichle, 589

A.2d 1140, 1141 (Pa.Super. 1991) (“Where the plea agreement contains a

negotiated sentence which is accepted and imposed by the sentencing court,

there is no authority to permit a challenge to the discretionary aspects of

that sentence.”); Commonwealth v. Baney, 860 A.2d 127, 131 (Pa.Super.

2004), appeal denied, 877 A.2d 459 (Pa. 2005) (same).

      For the reasons discussed above, we determine that appellant’s issues

on appeal are wholly frivolous and without merit.     Furthermore, after our

own independent review of the record, we are unable to discern any

additional   issues   of   arguable   merit.     Therefore,   we   will   grant

Attorney Mosser’s petition to withdraw and affirm the judgment of sentence.

      Petition to withdraw granted. Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/16/2015




                                      - 10 -